           Case 6:20-cv-00253-AA        Document 127        Filed 03/31/21      Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION




ANDREW CLARK,                                                        Case No. 6:20-cv-00253-AA
                                                                      OPINION AND ORDER
               Plaintiff,

       vs.

WELLS FARGO BANK; et al.,

               Defendants.


AIKEN, District Judge:

       In this civil rights action, plaintiff Andrew Clark asserts claims against 20

defendants. Now before the Court is Alex Gardner and Erik Hasselman’s Motion for

Summary Judgment (doc. 95). For the reasons that follow, the motion is GRANTED.

                                        BACKGROUND

       The following facts are uncontested and drawn from the pleadings and various

court records.1 In July 2013, plaintiff was charged by criminal complaint in Lane



       1   Defendants ask the Court to take judicial notice of the records and documents in the records
of plaintiff’s state court prosecution, State of Oregon v. Andrew Glenn Clark, Lane Co. Circuit Court
Case No. 211314234; District of Oregon Case Clark v. City of Eugene, No. 6:14-cv-01103-MK; and his
appeal of that federal matter, Ninth Circuit Court Case No. 17-3247. State Def.’s Mot. for Summ. J.
(doc. 95) at 3 n.1. Under Federal Rule of Evidence 201, courts may take judicial notice of their own



Page 1 – OPINION AND ORDER
           Case 6:20-cv-00253-AA       Document 127       Filed 03/31/21     Page 2 of 8




County Circuit Court with 10 counts of misdemeanor stalking, related to plaintiff’s

communication with attorneys who had represented his former employer in a 2011

suit against plaintiff. Hasselman was the Lane County Deputy District Attorney

assigned to prosecute the stalking charges, and Gardner was the Lane County

District Attorney at the time. In January 2014, plaintiff pleaded guilty to one count

of stalking pursuant to a plea agreement.

       Then, in July 2014, plaintiff filed an action pro se in this Court, Clark v. City

of Eugene, et al. (“Clark IV”),2 No. 6:17-cv-01103-MK, asserting claims against

Gardner. Gardner responded with a motion to dismiss. But with leave from the

Court, plaintiff filed an amended complaint through counsel, which omitted his

claims against Gardner, and instead alleged claims against Hasselman. Those claims

were dismissed in March 2016, when Hasselman’s Motion to Dismiss for failure to

state a claim was granted. Following the entry of the final judgment in February

2017, plaintiff appealed to the Ninth Circuit, which affirmed the District Court’s

ruling and denied plaintiff’s petition for rehearing.

       Plaintiff filed this action in February 2020, asserting claims against 20

defendants, all of whom filed dispositive motions. See generally Compl. (doc. 1); docs.

25, 31, 33, 42, 52, 58, 81, 85, 95. Initially, Gardner and Hasselman filed this summary

judgment motion along with three other state defendants—Attorney General Ellen


records, Chandler v. United States, 378 F.2d 906, 910 (9th Cir. 1967), and records in other cases,
United States v. Howard, 381 F.3d 873, 876, n.1 (9th Cir. 2004). Defendants’ request is GRANTED.

       2   As discussed in further detail in my Opinion on the other defendants’ motions to dismiss,
plaintiff has been a party to several other actions in the District of Oregon. Doc. 126 at 2. For
consistency’s sake, I will use the same convention to identify and distinguish between those prior
actions in this Opinion and I did in my earlier Opinion. See id. at 2 –4.



Page 2 – OPINION AND ORDER
        Case 6:20-cv-00253-AA      Document 127     Filed 03/31/21    Page 3 of 8




Rosenblum, Solicitor General Benjamin Gutman, and Senior Assistant Attorney

General Vanessa Nordyke. See Doc. 95. However, the claims against these additional

defendants were dismissed pursuant to the parties’ stipulation and Federal Rule of

Civil Procedure 41(a)(1)(A)(ii). Docs. 112, 114, 116, 117. Accordingly, this Opinion

will focus on the claims against Gardner and Hasselman and will refer to them

collectively as “defendants.”

      The Court held oral argument on this motion and others on March 2, 2021.

Doc. 125. Those other matters will be addressed in separate opinions.

                                     STANDARDS

      A party is entitled to summary judgment “only if, taking the evidence and all

reasonable inferences in the light most favorable to the non-moving party, there are

no genuine issues of material fact, and the movant is entitled to judgment as a matter

of law.” Tauscher v. Phx. Bd. of Realtors, Inc., 931 F.3d 959, 962 (9th Cir. 2019) (citing

Fed. R. Civ. P. 56(a)). “An issue of material fact is genuine if there is sufficient

evidence for a reasonable jury to return a verdict for the non-moving party.” Id.

(internal quotation marks omitted). The moving party has the burden of establishing

the absence of a genuine issue of material fact. Fed. R. Civ. P. 56(a). If the moving

party shows the absence of a genuine issue of material fact, the nonmoving party

must go beyond the pleadings and identify facts which show a genuine issue for trial.

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (citing Fed. R. Civ. P. 56(e)).




Page 3 – OPINION AND ORDER
       Case 6:20-cv-00253-AA      Document 127    Filed 03/31/21   Page 4 of 8




                                   DISCUSSION

      Liberally construed, the Complaint asserts claims against defendants for

violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C. § 1962, and 42 U.S.C. § 1983, stemming from their 2013 prosecution of

plaintiff for stalking. Compl. at 8–9, 11–12.

      Defendants contend that these claims are barred by the statute of limitations,

prosecutorial and qualified immunity, claim and issue preclusion, and the Rooker-

Feldman doctrine. Gardner also contends that the Complaint fails to state a § 1983

claim against him. Because I agree that plaintiff’s claims can be dismissed based on

a combination of prosecutorial immunity and claim preclusion, I will not address their

other grounds raised by defendants.

      Before turning to that analysis, I note that plaintiff did not file a response to

this Motion. But at oral argument, he expressed his opposition to all defendants’

dispositive motions, calling them “boilerplate” and inappropriate because they did not

address the evidence that supports his claims. As I explained in the hearing, there

are rules and procedures that govern the litigation process in federal court. Under

those rules and procedures, defendants can, and in this case did, file motions that

challenge a case based on legal issues that do not involve a review of evidence or, in

some instances, any consideration of the merits of a plaintiff’s claims.         Here,

defendants’ summary judgment motion is based on threshold legal issues that

prevent me from reaching the merits of plaintiff’s claims.




Page 4 – OPINION AND ORDER
        Case 6:20-cv-00253-AA     Document 127      Filed 03/31/21   Page 5 of 8




I.    Prosecutorial Immunity

       Plaintiff’s claims arise from defendants’ involvement in plaintiff’s 2013

stalking prosecution. Prosecutors are entitled to absolute immunity from a civil

rights action for damages when performing a function that is “intimately associated

with the judicial phase of the criminal process,” Imbler v. Pachtman, 424 U.S. 409,

427 (1976), or, phrased differently, “when performing the traditional functions of an

advocate.” Kalina v. Fletcher, 522 U.S. 118, 131 (1997). Courts employ a “functional

approach” when determining what actions qualify for prosecutorial immunity, which

requires analysis of “the nature of the function performed, not the identity of the actor

who performed it.” Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993).

      Here, plaintiff’s claims against Hasselman stem from Hasselman’s prosecution

of plaintiff for stalking. Plaintiff appears to complain about Hasselman’s decision to

file charges against him, the number of charges filed, and the substance of his plea

agreement.    But prosecutorial immunity extends to the decision to prosecute a

particular case and the process of plea negotiations. See Botello v. Gammick, 413

F.3d 971, 976 (9th Cir. 2005) (decision to prosecute or not to prosecute); Briley v.

California, 564 F.2d 849, 856 (9th Cir. 1977) (process of plea bargaining).

      Plaintiff also complains that Hasselman helped the attorneys to file a stalking

complaint and “most likely” forged a warrant to search plaintiff’s home. Compl. at

12, 48, 51. This conduct may be characterized as part of Hasselman’s “administrative

or investigative functions,” which fall outside the scope of prosecutorial immunity and




Page 5 – OPINION AND ORDER
           Case 6:20-cv-00253-AA        Document 127       Filed 03/31/21      Page 6 of 8




for which “only qualified immunity is available.” Botello, 413 F.3d at 975–76 (citing

Buckley, 509 U.S. at 273). Accordingly, out of an abundance of caution, I will not rely

on prosecutorial immunity to grant summary judgment on these aspects of plaintiff’s

claims.

       Plaintiff does not allege any specific conduct by Gardner, but rather, complains

generally about Gardner’s failure to prevent Hasselman’s conduct. Compl. at 11.

Accordingly, Gardner is entitled to the same scope of prosecutorial immunity as

Hasselman.

II.    Claim Preclusion

       The preclusive effect of a prior proceeding is referred to as “res judicata.” Robi

v. Five Platters, Inc., 838 F.2d 318, 321 (9th Cir. 1988). The doctrine of res judicata

includes two distinct types of preclusion: claim preclusion and issue preclusion. Id.

Claim preclusion “bars litigation in a subsequent action of any claims that were or

could have been raised in the prior action. In order for [claim preclusion] to apply

there must be: 1) an identity of claims, 2) a final judgment on the merits, and 3)

identity or privity between the parties.” W. Radio Servs. Co. v. Glickman, 123 F.3d

1189, 1193 (9th Cir. 1997) (internal citations omitted).3

       The Ninth Circuit has held that “[t]he central criterion in determining whether

there is an identity of claims between the first and second adjudications is ‘whether

the two suits arise out of the same transactional nucleus of facts.’” Owens v. Kaiser


       3   By contrast, issue preclusion prevents relitigation of all “issues of law or fact that were
actually litigated and necessarily decided” in a prior proceeding. Segal v. American Tel. & Tel. Co.,
606 F.2d 842, 845 (9th Cir. 1979). The issue must have been “actually decided” after a “full and fair
opportunity for litigation.” Clark v. Bear Steans & Co., 966 F.2d 1318, 1321 (9th Cir. 1992).



Page 6 – OPINION AND ORDER
       Case 6:20-cv-00253-AA     Document 127     Filed 03/31/21   Page 7 of 8




Found. Health Plan, Inc., 244 F.3d 708, 714 (9th Cir. 2001) (quoting Frank v. United

Airlines, Inc., 216 F.3d 845, 851 (9th Cir. 2000)). New claims that are based on the

same nucleus of facts may be precluded if they could have been brought in the earlier

action. Tahoe–Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d

1064, 1078 (9th Cir. 2008).

      In Clark IV, plaintiff initially asserted § 1983 claims against Gardner for

conspiring with the attorneys and police to prosecute plaintiff for stalking. After

amending his complaint with assistance of counsel, plaintiff substituted Hasselman

for Gardner and alleged that Hasselman violated his rights by arresting plaintiff,

charging him with stalking offenses, and preventing him from communicating with

the attorneys as a term of his plea agreement.

      Here, plaintiff alleges RICO and § 1983 claims against defendants, alleging

that Hasselman violated his rights by conspiring with the attorneys and his former

employer to prosecute him for stalking and by negotiating a plea agreement, and that

Gardner is liable for failing to prevent Hasselman’s conduct. Because plaintiff’s

claims in both actions arise to defendants’ involvement in his 2013 prosecution, his

§ 1983 claims were brought in Clark IV, and there is no reason why plaintiff could

not have asserted RICO claims in that action, there is an identity of claims between

the two actions.

      The second and third requirements for claim preclusion are satisfied for the

claims against Hasselman because he was a defendant in Clark IV and was dismissed

under Federal Rule of Civil Procedure 12(b)(6) based on plaintiff’s failure to state a




Page 7 – OPINION AND ORDER
       Case 6:20-cv-00253-AA     Document 127     Filed 03/31/21   Page 8 of 8




claim against him. Commc’n Mgmt. Servs., LLC v. Qwest Corp., 67 F. Supp. 3d 1159,

1169 (D. Or. 2014) (a dismissal for failure to state a claim under Rule 12(b)(6) “is a

‘judgment on the merits’ to which res judicata applies”) (quoting Stewart v. U.S.

Bancorp, 297 F.3d 953, 957 (9th Cir. 2002)).

      Gardner was also a defendant in Clark IV but was voluntarily dismissed by

plaintiff in that case. Nevertheless, the claims against Gardner here are precluded

by the final judgment on plaintiff’s prior claims against Hasselman. There is privity

between Hasselman and Gardner because Gardner “had a significant interest and

participated in the prior action,” and the two prosecutors’ interests are “so closely

aligned as to be virtually representative.” United States v. ITT Rayonier, Inc., 627

F.2d 996, 1003 (9th Cir. 1980) (internal quotation marks omitted); see also Fund for

Animals v. Lujan, 962 F.2d 1391, 1398 (9th Cir. 1992) (“[T]here is privity between

officers of the same government so that a judgment in a suit between a party and a

representative of [that government] is res judicata in relitigation of the same issue

between that party and other officer of the government.”).

                                  CONCLUSION

      For the reasons stated above, defendants’ Motion for Summary Judgment (doc.

95) is GRANTED and the claims against Alex Gardner and Erik Hasselman are

DISMISSED.

                                       31st day of March 2021.
      IT IS SO ORDERED and DATED this _____

                                     /s/Ann Aiken
                             _________________________
                                    Ann Aiken
                            United States District Judge



Page 8 – OPINION AND ORDER
